IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39813

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 738
                                                )
       Plaintiff-Respondent,                    )     Filed: November 27, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ERNEST LEE MARTIN,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Ernest Lee Martin pled guilty to burglary. Idaho Code § 18-1401. The district court
sentenced Martin to a unified term of ten years, with four years determinate. Martin filed an
Idaho Criminal Rule 35 motion for reduction of his sentence and a request for leave to file
supplemental information in support of the motion. The district court granted the request;
however, no supplemental information was filed with the court. The district court consequently
denied Martin’s Rule 35 motion. Martin appeals.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Martin’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Martin’s Rule 35 motion is affirmed.




                                                2